Citation Nr: 1416910	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-43 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for residuals of a dislocation of the right great toe.

2.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for allergic rhinitis.

3.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for a gastrointestinal condition.

4.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for tinea pedis.

5.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for obstructive sleep apnea.

6.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for a right ankle inversion injury.

7.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.

8.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Original jurisdiction over the appeal now resides with the Houston, Texas RO.  Previously, the Veteran was denied service connection for the eight issues on appeal in an unappealed November 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In conjunction with his appeal, the Veteran requested a videoconference hearing.  The Board scheduled such a hearing to occur in February 2014.  In January 2014, the Veteran submitted a request to reschedule the hearing, indicating that he was undergoing an inpatient rehabilitation program that would conclude in May 2014.  Good cause having been shown, the videoconference hearing should be rescheduled.  38 C.F.R. § 20.704(c) (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

